DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This examiner’s amendment corrects minor objections to the Claims.
Claim 3, line 1, change “according to claim 2” into -- according to claim 1 --.
Claim 15, line 1, change “according to claim 2” into -- according to claim 1 --.
Claim 16, line 1, change “according to claim 2” into -- according to claim 1 --.




Allowable Subject Matter
4.	Claims 1, 3, 6-7 and 15-18 are allowed.

Reasons for Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter: 
The claims are allowable over the prior art for at least the reason that the prior art fails to teach or suggest the specifics of the elements, element functions, and physical interconnection as set forth in the claimed combination as recited in claim 1 of the present application.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  


/JIANCHUN QIN/Primary Examiner, Art Unit 2837